DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a width direction matching member in claim 1, and an upstream end matching member in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taki US 10,023,419 (“Taki”).
 	Regarding claim 1, Taki disclosed a medium transporting apparatus comprising: 
 	a medium tray (50) on which a medium discharged from a discharge portion that discharges the medium is mounted; 
 	a guide member (61) that comes in contact with the medium that is to be discharged with the discharge portion, and that guides the medium to the medium tray; and 
 	a width direction matching member (70) that matches an end portion of the medium, which has been discharged on the medium tray, in a width direction that intersects a discharge direction of the medium, wherein the guide member and the 
 	Regarding claim 2, Taki disclosed the guide member is configured to switch between a retracted position that does not interrupt discharge of the medium discharged with the discharge portion and an advanced position in which the guide member is, relative to the retracted position, advanced in a direction approaching the medium tray, the guide member being positioned at the retracted position when the medium is transported in the discharge direction with the discharge portion and the guide member being displaced from the retracted position to the advanced position when the medium that has been discharged from the discharge portion is guided to the medium tray (see at least Figures 2 and the 4th paragraph of column 6).  
 	Regarding claim 2, Taki disclosed an upstream end matching member (including 67, see Figures 2 and 5) that matches an upstream end portion of the medium, which has been discharged to the medium tray, in the discharge direction; and a paddle (62) that comes in contact with the medium, which has been discharged to the medium tray, and that rotates, the paddle moving the medium towards the upstream end matching member, wherein the paddle being interlocked with movements of the guide member (via 63) and the width direction matching member moves in the width direction (via 73, 74).  
	Regarding claim 6, Taki disclosed the width direction matching member, the guide member, and the paddle are disposed at positions that do not overlap each other in plan view (Figure 4).  

 	Regarding claim 8, Taki disclosed a recording system (1) comprising: a recording unit (2) that includes a recording member (13) that performs recording on a medium; and a processing unit (3) including a medium transporting apparatus according to claim 1 as mentioned above, the medium transporting apparatus transporting the medium on which recording has been performed in the recording unit, and a processing portion (51) that performs a predetermined process on the medium mounted on the medium tray.  

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658